Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the RCE filed 2/25/21.
	Claims 1, 3, 7, 10-11, 13, and 16-18 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10-11, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Pub. No. US 2019/0140880, (“Li”), in view of the 3GPP document, R1-1715570, entitled “Coexistence of different UE types on a wideband carrier” by Huawei et al., (“Huawei”) and Xue et al., Pub. No. US 2020/0252934, (“Xue”), newly cited.
Independent Claims
	Regarding independent claim 1, Li teaches the claimed limitations “A method performed by a user equipment (UE) operating in a wireless communication system (see the Abstract), the method comprising:
receiving, from a network, a synchronization signal (SS)/physical broadcast channel (PBCH) block in at least one physical resource block (PRB) in a carrier (see Fig. 24, step S241 and paragraph nos. 0141 – 0143; see also, Fig. 3; the SS block/PBCH is received in a carrier, see paragraph no. 0055); 


configuring a PRB grid of the carrier for a specific numerology based on (i) (see paragraph no. 0054, e.g., lines 31-36, “In this way, the terminal can … determine a grid of a physical resource block (PRB) of the carrier based on … ”), 
wherein 
” as recited with the exception of the striked-through limitations.

	Huawei teaches the limitations associated with the “first offset”, namely, the claimed limitations “receiving, from the network, information regarding a first offset between a PRB 0 and the at least one PRB in which the SS/PBCH block is received” (see, e.g., Fig. 2 on page 4, which teaches a terminal receiving an offset #0 from the network, starting from PRB 0 which is the reference point; the recited “first offset” can also read on offset #1 as shown in Fig. 2, see also section 4.1.2 on pages 3-4).  The “first offset” or offset#0 is used to configure a PRB grid of a carrier, see proposal 3 on page 4. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Li by incorporating the teachings of Huawei to enable the co-existence of different UE types in the wideband carrier and to support common PRB indexing, as suggested by Huawei on page 1.
	Xue teaches the limitations associated with the “second offset”, namely, the claimed limitations “receiving, from the network, information regarding a second offset between the PRB 0 and the carrier” (see paragraph nos. 0193, 0194 and in particular, paragraph no. 0193, “The offset between the lower frequency edge side (e.g., PRB 0) and the UL NARFCN can be indicated by a number of RBs”; see also, paragraph no. 0201, “The location of the reference NARFCN can be expressed by an offset from the lower frequency edge side in the secondary cell/carrier” and paragraph no. 0203 which wherein the second offset is represented by a number of PRBs starting from the PRB 0 by using the specific numerology” as recited in claim 1 (see e.g., paragraph no. 0193, “The offset … can be indicated by a number of RBs”; see also, paragraph nos. 0204, 0216 for a similar teaching).
	The above identified citations of Xue are supported at least in the provisional applications 62/555,281 and 62/565,312 filed 9/7/2017 and 9/29/2017, respectively, and hence, Xue qualifies as prior art under 35 USC 102.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Li and Huawei by incorporating the teachings of Xue to control specific operations to be executed in association with the frequency resource determination and PRB index usage in the mobile communication supporting one or multiple carriers and/or BWPs, thereby preventing a UE from 
Regarding independent claims 11 and 18, these independent claims are corresponding apparatus (i.e. UE and processing apparatus, respectively) claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
	Regarding further independent claim 11, see Fig. 23 of Li for a user equipment (terminal) having a memory (storage element 2322), a transceiver (radio frequency apparatus 231), and a processor (processing element 2321).
	Regarding further independent claim 18, see Fig. 23 of Li for a processor (processing element 2321) and a computer memory (storage element 2322).
Dependent Claims
	Regarding claims 3 and 13, Li further teaches “wherein the PRB 0 is an initial PRB in which PRB grids of different numerologies are aligned” (see Fig. 11 and paragraph no. 0117).

	Regarding claims 10 and 17, Li further teaches “obtaining a center frequency of the carrier” (see Fig. 7 in which the position of the center frequency of a carrier is based on the offset 180*k).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/  
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414